     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
 7          Facsimile: (415) 744-0134
            E-Mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9
                                 UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                      SACRAMENTO DIVISION
12
13                                                 )       Case No. 2:19-cv-01350-EFB
     STACY ANN ROBINSON,                           )
14                                                 )       STIPULATION AND [PROPOSED]
                   Plaintiff,                      )       ORDER FOR EXTENSION OF TIME
15                                                 )
            vs.                                    )
16                                                 )
     ANDREW SAUL,                                  )
17   Commissioner of Social Security,              )
                                                   )
18                                                 )
                   Defendant.                      )
19
20
21
            IT IS HEREBY STIPULATED, by and between the parties through their respective
22
     counsel of record, with the Court’s approval, that all case deadlines shall be extended by three
23
     weeks, resulting in the following new schedule:
24
            April 17, 2020 Plaintiff’s Motion for Summary Judgment due
25
            May 17, 2020 Defendant’s Opposition and Cross-Motion for Summary Judgment due
26
            June 7, 2020 Plaintiff’s Opposition and Reply due
27
28

     Stipulation & [Proposed] Order
     Case No. 2:19-cv-01350-EFB                        1
 1          Defendant’s counsel hereby requests this extension of all case deadlines because she needs
 2   to confer with her client regarding an Appointments Clause issue that Plaintiff has raised under
 3   Lucia v. Securities and Exchange Commission, 138 S. Ct. 2044 (2018). Defendant’s counsel
 4   requests three weeks to do so because the Appeals Council’s ability to consider and advise on this
 5   issue is subject to potential delays since Appeals Council staff are currently working remotely in
 6   light of the ongoing COVID-19 pandemic. Plaintiff is in agreement with this request for an
 7   extension of time.
                                          Respectfully submitted,
 8
 9   Dated: March 23, 2020                JESSE S. KAPLAN

10
                                      By: /s/ Jesse S. Kaplan*
11
                                         JESSE S. KAPLAN
12                                       Attorneys for Plaintiff
                                         [*As authorized by e-mail on Mar. 23, 2020]
13
14
     Dated: March 24, 2020                McGREGOR W. SCOTT
15                                        United States Attorney
16
17                                    By: /s/ Margaret Branick-Abilla
                                         MARGARET BRANICK-ABILLA
18                                       Special Assistant United States Attorney
                                         Attorneys for Defendant
19
20
                                      [PROPOSED] ORDER
21
22          Pursuant to stipulation and good cause appearing, IT IS SO ORDERED.
23
     Dated: March 24, 2020.
24
25
26                                                HON. EDMUND F. BRENNAN
                                                  UNITED STATES MAGISTRATE JUDGE
27
28

     Stipulation & [Proposed] Order
     Case No. 2:19-cv-01350-EFB                      2
